DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,051,129. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Patent # 11,051,129. The comparison between the instant application claims and the patent claims is as follow:
The instant application claim 2 is as follow:
 2. A method comprising: receiving, at a server, a request comprising location data generated by a client device; and providing a venue dataset comprising a plurality of venues based on the location data to the client device, each venue of the plurality of venues associated with one or more tags that describe the venue, wherein the client device is configured to identify an image, classify the image using a machine learning scheme, and select a venue from the plurality of venues based on the classified image matching a tag associated with the venue.
 The patent claim 1 is as follow:
 1. A method comprising: identifying, on a user device, a venue dataset comprising a plurality of venues, each venue of the plurality of venues associated with one or more tags that describe the venue; identifying an image on the user device; classifying the image using a machine learning scheme; selecting a venue from the venue dataset based on the classified image matching a tag associated with the venue; and storing the selected venue on the user device.
The instant application claim 18 is as follow:
18.  A system comprising: one or more processors of a machine; and a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising: receiving, at the machine, a request comprising location data generated by a client device; and providing a venue dataset comprising a plurality of venues based on the location data to the client device, each venue of the plurality of venues associated with one or more tags that describe the venue, wherein the client device is configured to identify an image, classify the image using a machine learning scheme, and select a venue from the plurality of venues based on the classified image matching a tag associated with the venue.
The patent claim 17 is as follow:
 17. A system comprising: one or more processors of a machine; and a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising: identifying, on a user device, a venue dataset comprising a plurality of venues, each venue of the plurality of venues associated with one or more tags that describe the venue; identifying an image; classifying the image using a machine learning scheme; selecting a venue from the venue dataset based on the classified image matching a tag associated with the venue; and storing the selected venue.
The instant application claim 21 is as follow:
 21. A non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations comprising: PRELIMINARY AMENDMENTPage 5 Serial Number:17/354,356Dkt: 4218.536US4 Filing Date: June 22, 2021receiving, at the machine, a request comprising location data generated by a client device; and providing a venue dataset comprising a plurality of venues based on the location data to the client device, each venue of the plurality of venues associated with one or more tags that describe the venue, wherein the client device is configured to identify an image, classify the image using a machine learning scheme, and select a venue from the plurality of venues based on the classified image matching a tag associated with the venue
The patent claim 19 is as follow:
19. A machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations comprising: identifying, on a user device, a venue dataset comprising a plurality of venues, each venue of the plurality of venues associated with one or more tags that describe the venue; identifying an image; classifying the image using a machine learning scheme; selecting a venue from the venue dataset based on the classified image matching a tag associated with the venue; and storing the selected venue.

The limitation of the instant application claim 3 corresponds to the limitation of the patent claim 1.
The limitation of the instant application claim 4 corresponds to the limitation of the patent claim 3.
The limitation of the instant application claim 5 corresponds to the limitation of the patent claim 2.
The limitation of the instant application claim 6 corresponds to the limitation of the patent claim 4.
The limitation of the instant application claim 7 corresponds to the limitation of the patent claim 5.
The limitation of the instant application claim 8 corresponds to the limitation of the patent claim 6.
The limitation of the instant application claim 9 corresponds to the limitation of the patent claim 7.
The limitation of the instant application claim 10 corresponds to the limitation of the patent claim 10.
The limitation of the instant application claim 11 corresponds to the limitation of the patent claim 11.
The limitation of the instant application claim 12 corresponds to the limitation of the patent claim 12.
The limitation of the instant application claim 13 corresponds to the limitation of the patent claim 13.
The limitation of the instant application claim 14 corresponds to the limitation of the patent claim 14.
The limitation of the instant application claim 15 corresponds to the limitation of the patent claim 15.
The limitation of the instant application claim 16 corresponds to the limitation of the patent claim 16.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,980100. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Patent # 9,980,100. The comparison between the instant application claims and the patent claims can be made similar way as shown in previous paras.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,264,422. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Patent # 10,264,422. The comparison between the instant application claims and the patent claims can be made similar way as shown in previous paras.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416